Citation Nr: 9926630	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In May 1998, the Board remanded this issue for further 
development.  The case has returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1991, the RO 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for degenerative joint disease of the 
cervical spine. 

2.  The evidence added to the record since the January 1991 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.

3.  The veteran's degenerative joint disease of the cervical 
spine cannot be dissociated from his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991): 38 C.F.R. § 3.156 
(1998).

2.  Degenerative joint disease of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board or an RO decision becomes final under 
38 U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996). 

Briefly, the Board notes that, in January 1991, the RO denied 
the veteran's claim to reopen on the basis that no new and 
material evidence had been submitted.  The veteran failed to 
respond to the notification and did not perfect a timely 
appeal.  Therefore, the January 1991 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302 
(1998).  

In July 1994, the RO again denied the veteran's claim to 
reopen on the basis that no new and material evidence had 
been submitted.  The veteran timely appealed.  In May 1998, 
the Board remanded the case for further development, to 
include a VA examination.  In April 1999, the RO determined 
that the requested VA examination report, dated April 1999, 
was new and material in order to reopen the veteran's claim, 
but continued its denial of service connection.  See 38 
C.F.R. § 3.156(a).  

On appeal, the Board likewise finds that the April 1999 VA 
examination report is new and material because it provides a 
more complete picture of the veteran's disability and its 
origin and, thus, does bear directly and substantially upon 
the specific matters under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  See 38 C.F.R. § 3.156; Hodge v. West, 
155 F. 3d 1356 (Fed.Cir 1998).  See also Elkins v West, 12 
Vet. App. 209 (1999), Winters v. West, 12 Vet. App. 203 
(1999).  Therefore the claim is reopened. 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156; Barnett, 83 F.3d at 1383.

The Board also finds that the veteran's claim for service 
connection for degenerative joint disease of the cervical 
spine is "well grounded" within the meaning of 38 C.F.R. § 
5107; Epps v. Gober, 126 F.3d 1464 (1997). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Based on a thorough review of the record, the Board finds 
that service connection for degenerative joint disease of the 
cervical spine is warranted.  The service medical records 
show that the veteran was diagnosed with cervical strain on 
several occasions.  For example, according to a September 
1976 service emergency room record, the veteran injured his 
neck at C6-7 when he jumped out of a car.  He did not lose 
consciousness.  X-ray studies of the cervical spine were 
negative for fracture.  In September 1979, a service medical 
provider diagnosed postural strain of the cervical spine.  
The January 1980 separation examination was negative for 
cervical spine abnormalities.  

VA outpatient treatment records from late 1987 to early 1988 
show complaints of neck pain.  In January 1988, a VA 
examiner's impression was that the veteran had left cervical 
nerve root irritation.

According to a June 1989 VA examination report, the veteran 
discussed his neck injury in service when he jumped from a 
moving car.  He also disclosed that four or five years before 
this examination he had fallen and injured his neck.  He 
reported chronic stiffness and aching in his neck since that 
incident.  During that time, he treated with a private 
chiropractor.  X-ray studies revealed loss of disc space 
height at the C3-4 and C5-6 levels, along with posterior 
osteophytes at the same levels.  The oblique films were 
remarkable for osteophyte encroachment of the neural foramina 
for the left C4, 5, and 6 nerve roots.

A VA examination report from June 1994 echoed the findings 
made in June 1989.  

The veteran emphasized in his August 1995 substantive appeal 
(Form VA-9), that he received neck treatment from a 
chiropractor prior to a postservice neck injury he sustained 
in 1984. 

In February 1997, VA cervical x-ray studies revealed 
degenerative disc disease of the cervical spine with 
bilateral neural foraminal narrowing, left greater than 
right.

In February 1998, the veteran testified before the 
undersigned that he hurt his cervical spine in service when 
he fell out of a vehicle and hyperextended his neck.  
According to the service medical records, this accident 
occurred in September 1976.  He also testified that he 
continued to have neck problems after service, and that he 
re-injured it in the mid-1980s.  

At the hearing, the veteran submitted a February 1998 letter 
from his private chiropractic physician, Dr. D.G. Brandt.  
According to the letter, x-rays taken in October 1984 showed 
spondylosis at C-5/C-6.  

In March 1999, a VA examiner diagnosed severe degenerative 
disease with dynamic spondylolisthesis at C3-4.  The examiner 
opined that, based on examination and a review of the claims 
file, the veteran's neck problems were as likely as not 
related to his injury in the service.  The examiner found no 
other trauma or surgery to the neck.  The cervical 
degeneration was clearly advanced for the veteran's age, and 
he did not have global arthritis to explain why the 
degenerative disease was so advanced.  With no other injury 
or surgery to account for this advanced degeneration, the 
examiner concluded that the only probable explanation was 
that the inservice injury caused the current condition.
  
In conclusion, the Board finds that service connection is 
warranted because the veteran was diagnosed with cervical 
strain on two separate occasions in service; the veteran 
testified that he experienced neck pain ever since; Dr. 
Brandt's x-ray records show that spondylosis at C-5/C-6 was 
present in 1984; the veteran indicated that he had re-injured 
his neck after receiving treatment from Dr. Brandt in 1984; 
and, significantly, the March 1999 VA examiner found, after 
examining the veteran and reviewing the record, that the 
current neck disorder was related to service.  There is no 
other medical evidence of record that refutes this medical 
opinion, or shows that that a postservice neck injury was the 
cause of the veteran's current neck disorder.  

In this regard, the Board notes that, according to the March 
1999 VA examination report, the veteran contradicted his 
prior statements by telling the VA examiner that he had never 
injured his neck after service.  As noted above, the veteran 
disclosed to a VA examiner in 1989, and testified before the 
undersigned in February 1998, that he had re-injured his neck 
sometime around 1985.  Nevertheless, the March 1999 VA 
examiner noted that he had reviewed the claims file.  Thus, 
it appears that the VA examiner considered the veteran's 
previously described postservice neck injury as part of his 
opinion and, based on that review, he concluded that the 
current neck disorder was related to service.

Accordingly, service connection for degenerative joint 
disease of the cervical spine is warranted.  The benefit of 
the doubt is resolved in the veteran's favor.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

